By the court.

We see no ground on which the defendant can be entitled to a new trial in this case, unless Robbins had a right to revoke the power of attorney given to the plaintiff, and the circumstance, that he has received from the defendant a part of the wages which the plaintiff was authorized to receive, may be considered as a revocation of the power, pro tanto. We think that the power of attorney may be considered as an order for the money, and the agreement of the defendant *4580n the back of the power as an acceptance of the order. But. we are of opinion, that the power of attorney could not be revoked by Robbins. What were the circum-
stances, which led to this arrangement between the parties and Robbins, the case does not disclose. But it may be easily conceived, that such a provision might have been of great importance to the wife and family, have been, under the circumstances, necessary and proper, and have given the wife an interest, which a court of law is bound to protect. This plaintiff is manifestly a mere trustee, and the provision intended wholly for the benefit of the wife and family.
Indeed, this was an arrangement by a husband for the support of his wife and family, by placing in the hands of a trustee a part of his wages, and the defendant, with the consent of the husband, bound himself to pay to tbe trustee a part of the wages. The power of attorney is in terms irrevocable. But we attach no importance to this circumstance, any farther than it goes to show that the intention was to place a portion of the wages in the hands of the trustee, for the use of the wife and family, and out of the control of the husband. Such being the. case, it seems to us that the power of attorney was, in its very nature, irrevocable by the husband. 2 Mason, 249.
We are, therefore, of opinion, that the plaintiff is en» titled to retain the verdict.